Appeal from judgment of Court of Claims dismissing claim upon the merits. ■ Appellant's entered into a contract with the State for the construction of a shoe shpp.atlSing Sing Prison. They were required to place vertical rod reinforcing steel throughout .the length of sixty interior round concrete columns. ■ They claimed that- .the plans and specifications did not call for this reinforcement and that they did not know of such requirement until after the work had been in progress for some time. They had, however, within a few days after signing the contract and before entering upon the work, called the attention of. the State to the fact that the plans did not indicate the size and amount of reinforcing to be used in these columns and that the company from which they were purchasing this reinforcement could not make up the same without further information-and they asked the State for such information. Judgment unanimously-affirmed,-with costs.. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ. ■ .